           Case 19-22231              Doc 1             Filed 04/03/19 Entered 04/03/19 16:27:20                                         Desc Main
                                                          Document     Page 1 of 37

 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 DISTRICT OF UTAH

 Case number (if known):                                      Chapter you are filing under:
                                                                        Chapter 7
                                                                        Chapter 11
                                                                        Chapter 12
                                                                                                                               Check if this is an
                                                                        Chapter 13
                                                                                                                               amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                 12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



 Part 1:       Identify Yourself
                                       About Debtor 1:                                        About Debtor 2 (Spouse Only in a Joint Case):
1.   Your full name
     Write the name that is on your
                                       Juan                                                   Esmeraldo
     government-issued picture
                                       First Name                                             First Name
     identification (for example,
     your driver's license or          A
     passport).                        Middle Name                                            Middle Name

                                       Rodriguez                                              Rodriguez
     Bring your picture                Last Name                                              Last Name
     identification to your meeting
     with the trustee.                 Suffix (Sr., Jr., II, III)                             Suffix (Sr., Jr., II, III)


2.   All other names you
     have used in the last 8           First Name                                             First Name
     years
                                       Middle Name                                            Middle Name
     Include your married or
     maiden names.
                                       Last Name                                              Last Name


3.   Only the last 4 digits of
     your Social Security              xxx – xx –                   7        1       9    7   xxx – xx –                   8         5        6      8
     number or federal                 OR                                                     OR
     Individual Taxpayer
     Identification number             9xx – xx –                                             9xx – xx –
     (ITIN)

4.   Any business names                       I have not used any business names or EINs.            I have not used any business names or EINs.
     and Employer
     Identification Numbers
     (EIN) you have used in            Business name                                          Business name
     the last 8 years
                                       Business name                                          Business name
     Include trade names and
     doing business as names
                                       Business name                                          Business name


Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 1
           Case 19-22231         Doc 1            Filed 04/03/19 Entered 04/03/19 16:27:20                                       Desc Main
                                                    Document     Page 2 of 37
Debtor 1     Juan A Rodriguez
Debtor 2     Esmeraldo Rodriguez                                                            Case number (if known)

                                   About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

                                                –                                                           –
                                   EIN                                                          EIN
                                                –                                                           –
                                   EIN                                                          EIN
5.   Where you live                                                                             If Debtor 2 lives at a different address:

                                   2660 South Melville Drive
                                   Number       Street                                          Number      Street




                                   Magna                           UT       84044
                                   City                            State    ZIP Code            City                           State    ZIP Code

                                   Salt Lake
                                   County                                                       County

                                   If your mailing address is different from                    If Debtor 2's mailing address is different
                                   the one above, fill it in here. Note that the                from yours, fill it in here. Note that the court
                                   court will send any notices to you at this                   will send any notices to you at this mailing
                                   mailing address.                                             address.



                                   Number       Street                                          Number      Street


                                   P.O. Box                                                     P.O. Box


                                   City                            State    ZIP Code            City                           State    ZIP Code


6.   Why you are choosing          Check one:                                                   Check one:
     this district to file for
     bankruptcy                            Over the last 180 days before filing this                   Over the last 180 days before filing this
                                           petition, I have lived in this district longer              petition, I have lived in this district longer
                                           than in any other district.                                 than in any other district.

                                           I have another reason. Explain.                             I have another reason. Explain.
                                           (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)


 Part 2:       Tell the Court About Your Bankruptcy Case

7.   The chapter of the          Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you         for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under                                Chapter 7

                                          Chapter 11

                                          Chapter 12

                                          Chapter 13




Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
           Case 19-22231        Doc 1        Filed 04/03/19 Entered 04/03/19 16:27:20                                 Desc Main
                                               Document     Page 3 of 37
Debtor 1     Juan A Rodriguez
Debtor 2     Esmeraldo Rodriguez                                                   Case number (if known)

8.   How you will pay the fee        I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                     court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                     pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                     behalf, your attorney may pay with a credit card or check with a pre-printed address.

                                     I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                     Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                     I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                     By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                     than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                     fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                     Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for              No
     bankruptcy within the
     last 8 years?                   Yes.

                                District                                               When                    Case number
                                                                                              MM / DD / YYYY
                                District                                               When                    Case number
                                                                                              MM / DD / YYYY
                                District                                               When                    Case number
                                                                                              MM / DD / YYYY

10. Are any bankruptcy               No
    cases pending or being
    filed by a spouse who is         Yes.
    not filing this case with
                                Debtor                                                             Relationship to you
    you, or by a business
    partner, or by an           District                                               When                    Case number,
    affiliate?                                                                                MM / DD / YYYY   if known


                                Debtor                                                             Relationship to you

                                District                                               When                    Case number,
                                                                                              MM / DD / YYYY   if known

11. Do you rent your                 No.    Go to line 12.
    residence?                       Yes. Has your landlord obtained an eviction judgment against you?

                                                 No. Go to line 12.
                                                 Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                 and file it as part of this bankruptcy petition.




Official Form 101                     Voluntary Petition for Individuals Filing for Bankruptcy                                          page 3
           Case 19-22231             Doc 1        Filed 04/03/19 Entered 04/03/19 16:27:20                                  Desc Main
                                                    Document     Page 4 of 37
Debtor 1     Juan A Rodriguez
Debtor 2     Esmeraldo Rodriguez                                                       Case number (if known)


 Part 3:      Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor             No. Go to Part 4.
    of any full- or part-time             Yes. Name and location of business
    business?

    A sole proprietorship is a
                                                Name of business, if any
    business you operate as an
    individual, and is not a
    separate legal entity such as               Number     Street
    a corporation, partnership, or
    LLC.

    If you have more than one                   City                                                    State          ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                Check the appropriate box to describe your business:
    to this petition.
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and              most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    are you a small business         or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    debtor?
                                          No.   I am not filing under Chapter 11.

                                          No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    For a definition of small
                                                the Bankruptcy Code.
    business debtor, see
    11 U.S.C. § 101(51D).                 Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                               Bankruptcy Code.


 Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any                No
    property that poses or is             Yes. What is the hazard?
    alleged to pose a threat of
    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                     If immediate attention is needed, why is it needed?
    immediate attention?

    For example, do you own
    perishable goods, or
    livestock that must be fed, or              Where is the property?
    a building that needs urgent                                           Number   Street
    repairs?



                                                                           City                                     State         ZIP Code




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                          page 4
           Case 19-22231              Doc 1        Filed 04/03/19 Entered 04/03/19 16:27:20                                Desc Main
                                                     Document     Page 5 of 37
Debtor 1     Juan A Rodriguez
Debtor 2     Esmeraldo Rodriguez                                                         Case number (if known)


 Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court          About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
    whether you             You must check one:                                          You must check one:
    have received a           I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about            counseling agency within the 180 days before I               counseling agency within the 180 days before I
    credit                    filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
    counseling.               certificate of completion.                                   certificate of completion.
                               Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
    The law requires           plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
    that you receive a
                               I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about credit
                               counseling agency within the 180 days before I               counseling agency within the 180 days before I
    counseling before
                               filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
    you file for
                               a certificate of completion.                                 a certificate of completion.
    bankruptcy. You
    must truthfully            Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
    check one of the           you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
    following choices.         plan, if any.                                                plan, if any.
    If you cannot do so,       I certify that I asked for credit counseling                 I certify that I asked for credit counseling
    you are not eligible       services from an approved agency, but was                    services from an approved agency, but was
    to file.                   unable to obtain those services during the 7                 unable to obtain those services during the 7
                               days after I made my request, and exigent                    days after I made my request, and exigent
    If you file anyway,        circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
    the court can              waiver of the requirement.                                   waiver of the requirement.
    dismiss your case,
    you will lose              To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
    whatever filing fee        requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
    you paid, and your         efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
    creditors can begin        were unable to obtain it before you filed for                were unable to obtain it before you filed for
    collection activities      bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
    again.                     required you to file this case.                              required you to file this case.

                               Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                               dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                               briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                               If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                               still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                               You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                               along with a copy of the payment plan you                    along with a copy of the payment plan you
                               developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                               may be dismissed.                                            may be dismissed.

                               Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                               for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.

                               I am not required to receive a briefing about                I am not required to receive a briefing about
                               credit counseling because of:                                credit counseling because of:
                                   Incapacity.    I have a mental illness or a mental           Incapacity.    I have a mental illness or a mental
                                                  deficiency that makes me                                     deficiency that makes me
                                                  incapable of realizing or making                             incapable of realizing or making
                                                  rational decisions about finances.                           rational decisions about finances.
                                   Disability.    My physical disability causes me              Disability.    My physical disability causes me
                                                  to be unable to participate in a                             to be unable to participate in a
                                                  briefing in person, by phone, or                             briefing in person, by phone, or
                                                  through the internet, even after I                           through the internet, even after I
                                                  reasonably tried to do so.                                   reasonably tried to do so.
                                   Active duty. I am currently on active military               Active duty. I am currently on active military
                                                duty in a military combat zone.                              duty in a military combat zone.
                               If you believe you are not required to receive a             If you believe you are not required to receive a
                               briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                               motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.



Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
           Case 19-22231           Doc 1          Filed 04/03/19 Entered 04/03/19 16:27:20                              Desc Main
                                                    Document     Page 6 of 37
Debtor 1     Juan A Rodriguez
Debtor 2     Esmeraldo Rodriguez                                                       Case number (if known)


 Part 6:      Answer These Questions for Reporting Purposes
16. What kind of debts do you      16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                  as "incurred by an individual primarily for a personal, family, or household purpose."
                                                 No. Go to line 16b.
                                                 Yes. Go to line 17.

                                   16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                                No. Go to line 16c.
                                                Yes. Go to line 17.

                                   16c.    State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?                            No.   I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after            Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                     administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                          No
    are paid that funds will be
                                                     Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                 1-49                             1,000-5,000                        25,001-50,000
    you estimate that you                 50-99                            5,001-10,000                       50,001-100,000
    owe?                                  100-199                          10,001-25,000                      More than 100,000
                                          200-999

19. How much do you                       $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your assets to               $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be worth?                             $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                          $500,001-$1 million              $100,000,001-$500 million          More than $50 billion

20. How much do you                       $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your liabilities to          $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be?                                   $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                          $500,001-$1 million              $100,000,001-$500 million          More than $50 billion




Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                        page 6
           Case 19-22231       Doc 1        Filed 04/03/19 Entered 04/03/19 16:27:20                                   Desc Main
                                              Document     Page 7 of 37
Debtor 1     Juan A Rodriguez
Debtor 2     Esmeraldo Rodriguez                                                    Case number (if known)


 Part 7:      Sign Below
For you                        I have examined this petition, and I declare under penalty of perjury that the information provided is true
                               and correct.

                               If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                               or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                               proceed under Chapter 7.

                               If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                               fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                               I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                               I understand making a false statement, concealing property, or obtaining money or property by fraud in
                               connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                               or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                               X /s/ Juan A Rodriguez                                      X /s/ Esmeraldo Rodriguez
                                   Juan A Rodriguez, Debtor 1                                 Esmeraldo Rodriguez, Debtor 2

                                   Executed on 04/03/2019                                     Executed on 04/03/2019
                                               MM / DD / YYYY                                             MM / DD / YYYY




Official Form 101                    Voluntary Petition for Individuals Filing for Bankruptcy                                             page 7
           Case 19-22231        Doc 1        Filed 04/03/19 Entered 04/03/19 16:27:20                                  Desc Main
                                               Document     Page 8 of 37
Debtor 1     Juan A Rodriguez
Debtor 2     Esmeraldo Rodriguez                                                    Case number (if known)

For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
represented by one              eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
                                relief available under each chapter for which the person is eligible. I also certify that I have delivered to
If you are not represented by   the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies,
an attorney, you do not need    certify that I have no knowledge after an inquiry that the information in the schedules filed with the petition
to file this page.              is incorrect.



                                X /s/ Roberto G. Culas                                                Date 04/03/2019
                                   Signature of Attorney for Debtor                                        MM / DD / YYYY


                                   Roberto G. Culas
                                   Printed name
                                   Roberto G. Culas, Attorney at Law (7045)
                                   Firm Name
                                   3441 South Decker Lake Drive Suite 124
                                   Number          Street




                                   West Valley City                                           UT              84119
                                   City                                                       State           ZIP Code


                                   Contact phone (801) 676-6553                     Email address culaslaw@yahoo.com


                                   7045                                                       UT
                                   Bar number                                                 State




Official Form 101                     Voluntary Petition for Individuals Filing for Bankruptcy                                            page 8
             Case 19-22231                  Doc 1         Filed 04/03/19 Entered 04/03/19 16:27:20                   Desc Main
                                                            Document     Page 9 of 37

                                                 UNITED STATES BANKRUPTCY COURT
                                                         DISTRICT OF UTAH
                                                         CENTRAL DIVISION
  IN RE: Juan A Rodriguez                                                                  CASE NO
         Esmeraldo Rodriguez
                                                                                           CHAPTER       7

                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)

Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                  Scheme Selected: State
                                                                Gross             Total          Total         Total Amount   Total Amount
No.     Category                                        Property Value    Encumbrances          Equity               Exempt    Non-Exempt


1.      Real property                                          $0.00               $0.00        $0.00                $0.00            $0.00

3.      Motor vehicles (cars, etc.)                       $28,500.00          $32,042.00        $0.00                $0.00            $0.00

4.      Water/Aircraft, Motor Homes,                           $0.00               $0.00        $0.00                $0.00            $0.00
        Rec. veh. and access.

6.      Household goods and furnishings                      $500.00               $0.00      $500.00              $500.00            $0.00

7.      Electronics                                          $100.00               $0.00      $100.00              $100.00            $0.00

8.      Collectibles of value                                  $0.00               $0.00        $0.00                $0.00            $0.00

9.      Equipment for sports and hobbies                      $50.00               $0.00       $50.00               $50.00            $0.00

10.     Firearms                                               $0.00               $0.00        $0.00                $0.00            $0.00

11.     Clothes                                              $400.00               $0.00      $400.00                $0.00        $400.00

12.     Jewelry                                                $0.00               $0.00        $0.00                $0.00            $0.00

13.     Non-farm animals                                       $0.00               $0.00        $0.00                $0.00            $0.00

14.     Unlisted pers. and household items-                    $0.00               $0.00        $0.00                $0.00            $0.00
        incl. health aids

16.     Cash                                                   $0.00               $0.00        $0.00                $0.00            $0.00

17.     Deposits of money                                     $60.00               $0.00       $60.00                $0.00         $60.00

18.     Bonds, mutual funds or publicly                        $0.00               $0.00        $0.00                $0.00            $0.00
        traded stocks

19.     Non-pub. traded stock and int.                         $0.00               $0.00        $0.00                $0.00            $0.00
        in businesses

20.     Govt. and corp. bonds and other                        $0.00               $0.00        $0.00                $0.00            $0.00
        instruments

21.     Retirement or pension accounts                         $0.00               $0.00        $0.00                $0.00            $0.00

22.     Security deposits and prepayments                      $0.00               $0.00        $0.00                $0.00            $0.00

23.     Annuities                                              $0.00               $0.00        $0.00                $0.00            $0.00

24.     Interests in an education IRA                          $0.00               $0.00        $0.00                $0.00            $0.00

25.     Trusts, equit. or future int. (not in line 1)          $0.00               $0.00        $0.00                $0.00            $0.00

26.     Patents, copyrights, and other                         $0.00               $0.00        $0.00                $0.00            $0.00
        intellectual prop.
27.     Licenses, franchises, other                            $0.00               $0.00        $0.00                $0.00            $0.00
        general intangibles

28.     Tax refunds owed to you                                $0.00               $0.00        $0.00                $0.00            $0.00
             Case 19-22231                   Doc 1     Filed 04/03/19 Entered 04/03/19 16:27:20                     Desc Main
                                                        Document     Page 10 of 37

                                               UNITED STATES BANKRUPTCY COURT
                                                       DISTRICT OF UTAH
                                                       CENTRAL DIVISION
  IN RE: Juan A Rodriguez                                                                  CASE NO
         Esmeraldo Rodriguez
                                                                                           CHAPTER      7

                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                              Continuation Sheet # 1
Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                 Scheme Selected: State
                                                             Gross                Total         Total         Total Amount   Total Amount
No.     Category                                     Property Value       Encumbrances         Equity               Exempt    Non-Exempt


29.     Family support                                      $0.00                  $0.00       $0.00                $0.00            $0.00

30.     Other amounts someone owes you                      $0.00                  $0.00       $0.00                $0.00            $0.00

31.     Interests in insurance policies                     $0.00                  $0.00       $0.00                $0.00            $0.00

32.     Any int. in prop. due you from                      $0.00                  $0.00       $0.00                $0.00            $0.00
        someone who has died

33.     Claims vs. third parties, even                      $0.00                  $0.00       $0.00                $0.00            $0.00
        if no demand

34.     Other contin. and unliq. claims                     $0.00                  $0.00       $0.00                $0.00            $0.00
        of every nature

35.     Any financial assets you did                        $0.00                  $0.00       $0.00                $0.00            $0.00
        not already list

38.     Accounts rec. or commissions you                    $0.00                  $0.00       $0.00                $0.00            $0.00
        already earned

39.     Office equipment, furnishings,                      $0.00                  $0.00       $0.00                $0.00            $0.00
        and supplies

40.     Mach., fixt., equip., bus. suppl.,                  $0.00                  $0.00       $0.00                $0.00            $0.00
        tools of trade

41.     Inventory                                           $0.00                  $0.00       $0.00                $0.00            $0.00

42.     Interests in partnerships or                        $0.00                  $0.00       $0.00                $0.00            $0.00
        joint ventures

43.     Customer and mailing lists, or                      $0.00                  $0.00       $0.00                $0.00            $0.00
        other compilations

44.     Any business-related property not                   $0.00                  $0.00       $0.00                $0.00            $0.00
        already listed

47.     Farm animals                                        $0.00                  $0.00       $0.00                $0.00            $0.00

48.     Crops--either growing or harvested                  $0.00                  $0.00       $0.00                $0.00            $0.00

49.     Farm/fishing equip., impl., mach.,                  $0.00                  $0.00       $0.00                $0.00            $0.00
        fixt., tools

50.     Farm and fishing supplies, chemicals,               $0.00                  $0.00       $0.00                $0.00            $0.00
        and feed

51.     Farm/commercial fishing-related prop.               $0.00                  $0.00       $0.00                $0.00            $0.00
        not listed

53.     Any other property of any kind not                  $0.00                  $0.00       $0.00                $0.00            $0.00
        already listed

                    TOTALS:                            $29,610.00             $32,042.00    $1,110.00             $650.00        $460.00
             Case 19-22231               Doc 1        Filed 04/03/19 Entered 04/03/19 16:27:20                             Desc Main
                                                       Document     Page 11 of 37

                                             UNITED STATES BANKRUPTCY COURT
                                                     DISTRICT OF UTAH
                                                     CENTRAL DIVISION
  IN RE: Juan A Rodriguez                                                                     CASE NO
         Esmeraldo Rodriguez
                                                                                             CHAPTER         7

                           SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                               Continuation Sheet # 2




Surrendered Property:
The following property is to be surrendered by the debtor. Although this property is NOT exempt, it is NOT considered "non-exempt" for purposes
of this analysis. The below listed items are to be returned to the lienholder.

  Property Description                                                                   Market Value                      Lien               Equity

Real Property
(None)
Personal Property
(None)


                   TOTALS:                                                                        $0.00                    $0.00                  $0.00


Non-Exempt Property by Item:
The following property, or a portion thereof, is non-exempt.

  Property Description                                                 Market Value              Lien             Equity       Non-Exempt Amount

Real Property
(None)
Personal Property

Personal clothings and effects                                               $400.00                             $400.00                    $400.00

Checking accounts with America First Credit Union; and Mountain                $60.00                             $60.00                     $60.00


                   TOTALS:                                                    $460.00           $0.00            $460.00                    $460.00




                                                                Summary
            A. Gross Property Value (not including surrendered property)                                              $29,610.00

            B. Gross Property Value of Surrendered Property                                                                  $0.00

            C. Total Gross Property Value (A+B)                                                                       $29,610.00

            D. Gross Amount of Encumbrances (not including surrendered property)                                      $32,042.00

            E. Gross Amount of Encumbrances on Surrendered Property                                                          $0.00

            F. Total Gross Encumbrances (D+E)                                                                         $32,042.00

            G. Total Equity (not including surrendered property) / (A-D)                                               $1,110.00

            H. Total Equity in surrendered items (B-E)                                                                       $0.00

            I. Total Equity (C-F)                                                                                      $1,110.00

            J. Total Exemptions Claimed                                                                                    $650.00

            K. Total Non-Exempt Property Remaining (G-J)                                                                $460.00
            Case 19-22231              Doc 1        Filed 04/03/19 Entered 04/03/19 16:27:20                          Desc Main
                                                     Document     Page 12 of 37

 Fill in this information to identify your case:
 Debtor 1            Juan                 A                       Rodriguez
                     First Name           Middle Name             Last Name

 Debtor 2            Esmeraldo                                    Rodriguez
 (Spouse, if filing) First Name           Middle Name             Last Name


 United States Bankruptcy Court for the: DISTRICT OF UTAH

 Case number
                                                                                                                             Check if this is an
 (if known)
                                                                                                                             amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                             12/15

If you are an individual filing under chapter 7, you must fill out this form if:

     creditors have claims secured by your property, or

     you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:        List Your Creditors Who Hold Secured Claims

1.    For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
      fill in the information below.

      Identify the creditor and the property that is collateral         What do you intend to do with the      Did you claim the property
                                                                        property that secures a debt?          as exempt on Schedule C?

      None.


 Part 2:        List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

      Describe your unexpired personal property leases                                                        Will this lease be assumed?

      None.


 Part 3:        Sign Below

     Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
     personal property that is subject to an unexpired lease.

X /s/ Juan A Rodriguez                                   X /s/ Esmeraldo Rodriguez
     Juan A Rodriguez, Debtor 1                              Esmeraldo Rodriguez, Debtor 2

     Date 04/03/2019                                         Date 04/03/2019
          MM / DD / YYYY                                          MM / DD / YYYY



Official Form 108                         Statement of Intention for Individuals Filing Under Chapter 7                                   page 1
         Case 19-22231          Doc 1      Filed 04/03/19 Entered 04/03/19 16:27:20                   Desc Main
                                            Document     Page 13 of 37




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)



  This notice is for you if:
                                                                Chapter 7: Liquidation

     You are an individual filing for bankruptcy,
     and                                                               $245    filing fee
                                                                        $75    administrative fee
     Your debts are primarily consumer debts.                   +       $15    trustee surcharge
     Consumer debts are defined in 11 U.S.C. § 101(8)
                                                                       $335    total fee
     as "incurred by an individual primarily for a
     personal, family, or household purpose."
                                                                Chapter 7 is for individuals who have financial difficulty
                                                                preventing them from paying their debts and who are
                                                                willing to allow their non-exempt property to be used to
The types of bankruptcy that are available                      pay their creditors. The primary purpose of filing under
to individuals                                                  chapter 7 is to have your debts discharged. The
                                                                bankruptcy discharge relieves you after bankruptcy from
                                                                having to pay many of your pre-bankruptcy debts.
                                                                Exceptions exist for particular debts, and liens on
Individuals who meet the qualifications may file under one
                                                                property may still be enforced after discharge. For
of four different chapters of the Bankruptcy Code:
                                                                example, a creditor may have the right to foreclose a
                                                                home mortgage or repossess an automobile.
    Chapter 7 -- Liquidation
                                                                However, if the court finds that you have committed
    Chapter 11 -- Reorganization                                certain kinds of improper conduct described in the
                                                                Bankruptcy Code, the court may deny your discharge.
    Chapter 12 -- Voluntary repayment plan for family
                  farmers or fishermen                          You should know that the even if you file chapter 7 and
                                                                you receive a discharge, some debts are not discharged
                                                                under the law. Therefore, you may still be responsible to
    Chapter 13 -- Voluntary repayment plan for
                                                                pay:
                  individuals with regular income
                                                                     most taxes;
You should have an attorney review your                              most student loans;
decision to file for bankruptcy and the choice
of chapter.                                                          domestic support and property settlement obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                             page 1
         Case 19-22231            Doc 1       Filed 04/03/19 Entered 04/03/19 16:27:20                 Desc Main
                                               Document     Page 14 of 37




    most fines, penalties, forfeitures, and criminal            for your state of residence and family size, depending
    restitution obligations; and                                on the results of the Means Test, the U.S. trustee,
                                                                bankruptcy administrator, or creditors can file a motion to
    certain debts that are not listed in your bankruptcy        dismiss your case under § 707(b) of the Bankruptcy
    papers.                                                     Code. If a motion is filed, the court will decide if your
                                                                case should be dismissed. To avoid dismissal, you may
You may also be required to pay debts arising from:             choose to proceed under another chapter of the
                                                                Bankruptcy Code.
    fraud or theft;
                                                                If you are an individual filing for chapter 7 bankruptcy, the
    fraud or defalcation while acting in breach of fiduciary
                                                                trustee may sell your property to pay your debts, subject
    capacity;
                                                                to your right to exempt the property or a portion of the
                                                                proceeds from the sale of the property. The property,
    intentional injuries that you inflicted; and
                                                                and the proceeds from property that your bankruptcy
    death or personal injury caused by operating a motor        trustee sells or liquidates that you are entitled to, is
    vehicle, vessel, or aircraft while intoxicated from         called exempt property. Exemptions may enable you to
    alcohol or drugs.                                           keep your home, a car, clothing, and household items or
                                                                to receive some of the proceeds if the property is sold.
If your debts are primarily consumer debts, the court can
dismiss your chapter 7 case if it finds that you have           Exemptions are not automatic. To exempt property, you
enough income to repay creditors a certain amount. You          must list it on Schedule C: The Property You Claim as
must file Chapter 7 Statement of Your Current Monthly           Exempt (Official Form 106C). If you do not list the
Income (Official Form 122A-1) if you are an individual filing   property, the trustee may sell it and pay all of the
for bankruptcy under chapter 7. This form will determine        proceeds to your creditors.
your current monthly income and compare whether your
income is more than the median income that applies in
your state.

If your income is not above the median for your state,
                                                                Chapter 11: Reorganization
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Calculation (Official Form                  $1,167    filing fee
122A-2).                                                               $550    administrative fee
                                                                +
If your income is above the median for your state, you must          $1,717    total fee
file a second form--the Chapter 7 Means Test Calculation
(Official Form 122A-2). The calculations on the form--          Chapter 11 is often used for reorganizing a business, but
sometimes called the Means Test-- deduct from your              is also available to individuals. The provisions of chapter
income living expenses and payments on certain debts to         11 are too complicated to summarize briefly.
determine any amount available to pay unsecured
creditors. If your income is more than the median income




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                               page 2
          Case 19-22231             Doc 1   Filed 04/03/19 Entered 04/03/19 16:27:20                    Desc Main
                                             Document     Page 15 of 37

        Read These Important Warnings

        Because bankruptcy can have serious long-term financial and legal consequences, including loss of
        your property, you should hire an attorney and carefully consider all of your options before you file.
        Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
        and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
        properly and protect you, your family, your home, and your possessions.

        Although the law allows you to represent yourself in bankruptcy court, you should understand that
        many people find it difficult to represent themselves successfully. The rules are technical, and a
        mistake or inaction may harm you. If you file without an attorney, you are still responsible for
        knowing and following all of the legal requirements.

        You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
        necessary documents.

        Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
        bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
        fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
        to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                Under chapter 13, you must file with the court a plan to
Chapter 12: Repayment plan for family farmers                   repay your creditors all or part of the money that you owe
            or fishermen                                        them, usually using your future earnings. If the court
                                                                approves your plan, the court will allow you to repay your
                                                                debts, as adjusted by the plan, within 3 years or 5 years,
        $200   filing fee                                       depending on your income and other factors.
+        $75   administrative fee
                                                                After you make all the payments under your plan, many
        $275   total fee
                                                                of your debts are discharged. The debts that are not
                                                                discharged and that you may still be responsible to pay
Similar to chapter 13, chapter 12 permits family farmers
                                                                include:
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.                                                        domestic support obligations,
                                                                     most student loans,
                                                                     certain taxes,
Chapter 13: Repayment plan for individuals with
            regular income                                           debts for fraud or theft,
                                                                     debts for fraud or defalcation while acting in a
                                                                     fiduciary capacity,
          $235    filing fee
    +      $75    administrative fee
                                                                     most criminal fines and restitution obligations,
          $310    total fee
                                                                     certain debts that are not listed in your bankruptcy
                                                                     papers,
Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
                                                                     certain debts for acts that caused death or personal
installments over a period of time and to discharge
                                                                     injury, and
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
                                                                     certain long-term secured debts.
dollar amounts set forth in 11 U.S.C. § 109.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                 page 3
         Case 19-22231           Doc 1      Filed 04/03/19 Entered 04/03/19 16:27:20                   Desc Main
                                             Document     Page 16 of 37




                                                                A married couple may file a bankruptcy case together--
  Warning: File Your Forms on Time                              called a joint case. If you file a joint case and each
                                                                spouse lists the same mailing address on the
  Section 521(a)(1) of the Bankruptcy Code requires             bankruptcy petition, the bankruptcy court generally will
  that you promptly file detailed information about             mail you and your spouse one copy of each notice,
  your creditors, assets, liabilities, income, expenses         unless you file a statement with the court asking that
  and general financial condition. The court may                each spouse receive separate copies.
  dismiss your bankruptcy case if you do not file this
  information within the deadlines set by the
  Bankruptcy Code, the Bankruptcy Rules, and local
  rules of the court.                                           Understand which services you could
                                                                receive from credit counseling agencies
  For more information about the documents and
  their deadlines, go to:
                                                                The law generally requires that you receive a credit
  http://www.uscourts.gov/bkforms/bankruptcy_forms              counseling briefing from an approved credit counseling
  .html#procedure.                                              agency. 11 U.S.C. § 109(h). If you are filing a joint
                                                                case, both spouses must receive the briefing. With
                                                                limited exceptions, you must receive it within the 180
                                                                days before you file your bankruptcy petition. This
Bankruptcy crimes have serious                                  briefing is usually conducted by telephone or on the
consequences                                                    Internet.

    If you knowingly and fraudulently conceal assets or         In addition, after filing a bankruptcy case, you generally
    make a false oath or statement under penalty of             must complete a financial management instructional
    perjury--either orally or in writing--in connection with    course before you can receive a discharge. If you are
    a bankruptcy case, you may be fined, imprisoned, or         filing a joint case, both spouses must complete the
    both.                                                       course.

                                                                You can obtain the list of agencies approved to provide
    All information you supply in connection with a             both the briefing and the instructional course from:
    bankruptcy case is subject to examination by the
    Attorney General acting through the Office of the           http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html.
    U.S. Trustee, the Office of the U.S. Attorney, and
    other offices and employees of the U.S. Department          In Alabama and North Carolina, go to:
    of Justice.                                                 http://www.uscourts.gov/FederalCourts/Bankruptcy/Bankru
                                                                ptcyResources/ApprovedCreditAndDebtCounselors.aspx.

Make sure the court has your mailing
address                                                         If you do not have access to a computer, the clerk of the
                                                                bankruptcy court may be able to help you obtain the list.
The bankruptcy court sends notices to the mailing address
you list on Voluntary Petition for Individuals Filing for
Bankruptcy (Official Form 101). To ensure you receive
information about your case, Bankruptcy Rule 4002
requires that you notify the court of any changes in your
address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                              page 4
               Case 19-22231                         Doc 1             Filed 04/03/19 Entered 04/03/19 16:27:20                                                          Desc Main
                                                                        Document     Page 17 of 37
B2030 (Form 2030) (12/15)
                                                          UNITED STATES BANKRUPTCY COURT
                                                                  DISTRICT OF UTAH
                                                                  CENTRAL DIVISION
In re Juan A Rodriguez                                                                                                              Case No.
      Esmeraldo Rodriguez
                                                                                                                                    Chapter            7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
   that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:

     For legal services, I have agreed to accept.........................................................................................................
                                                                                                                                    $600.00
     Prior to the filing of this statement I have received.............................................................................................
                                                                                                                                       $0.00
     Balance Due..............................................................................................................................................................
                                                                                                                                                    $600.00

2. The source of the compensation paid to me was:
                       Debtor                                    Other (specify)

3. The source of compensation to be paid to me is:
                       Debtor                                    Other (specify)

4.         I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

           I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;

     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
         Case 19-22231            Doc 1       Filed 04/03/19 Entered 04/03/19 16:27:20                       Desc Main
                                               Document     Page 18 of 37
B2030 (Form 2030) (12/15)

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                           CERTIFICATION
      I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
   representation of the debtor(s) in this bankruptcy proceeding.


                   04/03/2019                         /s/ Roberto G. Culas
                      Date                            Roberto G. Culas                           Bar No. 7045
                                                      Roberto G. Culas, Attorney at Law (7045)
                                                      3441 South Decker Lake Drive Suite 124
                                                      West Valley City, UT 84119
                                                      Phone: (801) 676-6553 / Fax: (801) 676-6800




    /s/ Juan A Rodriguez                                            /s/ Esmeraldo Rodriguez
   Juan A Rodriguez                                                Esmeraldo Rodriguez
            Case 19-22231          Doc 1      Filed 04/03/19 Entered 04/03/19 16:27:20                   Desc Main
                                               Document     Page 19 of 37

                                      UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF UTAH
                                              CENTRAL DIVISION
  IN RE:   Juan A Rodriguez                                                        CASE NO
           Esmeraldo Rodriguez
                                                                                  CHAPTER       7

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 4/3/2019                                            Signature    /s/ Juan A Rodriguez
                                                                     Juan A Rodriguez



Date 4/3/2019                                            Signature    /s/ Esmeraldo Rodriguez
                                                                     Esmeraldo Rodriguez
Case 19-22231   Doc 1    Filed 04/03/19 Entered 04/03/19 16:27:20   Desc Main
                          Document     Page 20 of 37


                        Aaron Furniture
                        3495 West 3500 South
                        West Valley City, UT 84119



                        Builder Canyon Apartments
                        5517 Slate Canyon Drive
                        West Jordan, UT 84081



                        Cash America Plaza Services
                        110 Hammond Drive Suite 100
                        Atlanta, GA 30328



                        Check City
                        2490 West 4700 South
                        Salt Lake City, UT 84123



                        Check N Go
                        5443 S. Redwood Road, Suite D
                        Salt Lake City, UT 84123



                        Check Smart
                        1842 S. 300 W.
                        Salt Lake City, UT 84115



                        ChexSystems
                        7805 Hudson Road, Suite 100
                        Woodbury, MN 55125



                        Children's Place/Comenity Bank
                        333 West Washington St. Suite 140
                        Syracuse, NY 13202



                        Credit Collection Services
                        725 Canton Street
                        Norwood MA 02062
Case 19-22231   Doc 1    Filed 04/03/19 Entered 04/03/19 16:27:20   Desc Main
                          Document     Page 21 of 37


                        Credit One Bank
                        P.O. Box 98873
                        Las Vegas, NV 89193-8873



                        Discover Financial Services
                        12 Reads Way
                        New Castle, DE 19720



                        Emergency Physicians Integrated Care
                        333 North 300 West
                        Salt Lake City, UT 84103



                        Enhanced Recovery Corporation
                        8014 Bayberry Road
                        Jacksonville, FL 32258



                        Exodus Health Care
                        3336 Pioneer Parkway #201
                        Salt Lake City, UT 84120



                        Express Recovery Services
                        3782 West 2340 South, Ste. B
                        West Valley City, UT 84120



                        Express/Comenity Bank
                        333 West Washington Street, Suite 140
                        Syracuse, NY 13202



                        Fingerhut, Web Bank
                        6250 Ridgewood Road
                        St. Cloud, MN 56303



                        Fortiva
                        5 Concourse Parkway, Suite 300
                        Atlanta, GA 30328
Case 19-22231   Doc 1    Filed 04/03/19 Entered 04/03/19 16:27:20   Desc Main
                          Document     Page 22 of 37


                        Granger Medical
                        3725 West 4100 South
                        West Valley City, UT 84120



                        Jordan Valley Medical Center
                        West Valley Campus
                        3460 S. Pioneer Parkway
                        West Valley City, Ut 84120


                        Kimberly Furniture
                        6006 39th Avenue
                        Woodside, NY 11377



                        Kimbrells
                        460 N. Fayetteville St.
                        Asheboro, NC 27203



                        Knight Adjustment Bureau
                        5525 S. 900 E. Ste. 215
                        Salt Lake City, UT 84102



                        Kohls Department Store
                        P.O. Box 3115
                        Milwaukee, WI 53201



                        Midland Funding
                        2365 Northside Dr. Ste 300
                        San Diego, CA 92108



                        Mountainland Collections
                        P.O. Box 1280
                        American Fork, UT 84003-6280



                        Mr. Money
                        4371 West 3500 South
                        West Valley City, UT     84120
Case 19-22231   Doc 1    Filed 04/03/19 Entered 04/03/19 16:27:20   Desc Main
                          Document     Page 23 of 37


                        Murray Finance
                        4905 State Street
                        Murray, UT 84107



                        Portfolio Recovery
                        120 Corporate Blvd.
                        Norfolk, VA 23502



                        RC Willey
                        P.O. Box 65320
                        Salt Lake City, UT     84165-0320



                        Rocky Mountain Power
                        P.O. Box 26000
                        Portland, OR 97256



                        Smiths/Krogers
                        4065 S. Redwood Road
                        Salt Lake City, UT 84123



                        Stat MD
                        1784 Uinta Way E
                        Park City, UT 84098



                        Target National Bank
                        3701 Wayzata Blvd.
                        Minneappolis, MN 55416



                        Time Warner Cable




                        University Credit Union
                        P.O. Box 58025
                        Salt Lake City, UT 84158
Case 19-22231   Doc 1    Filed 04/03/19 Entered 04/03/19 16:27:20   Desc Main
                          Document     Page 24 of 37


                        Utah County Constable
                        40 N. 100 E.
                        Provo, UT 84606



                        Utah State Tax Commission
                        210 North 1950 West
                        Salt Lake City, UT 84134



                        Vasa Fitness
                        3491 West 3500 South
                        West Valley City, UT 84120



                        Victoria Secret/Comenity Bank
                        333 West Washington St. Suite 140
                        Syracuse, NY 13202
               Case 19-22231
 Debtor(s): Juan A Rodriguez
                                  Doc 1    Filed  04/03/19 Entered 04/03/19 16:27:20
                                            Case No:
                                                                                       Desc Main
                                                                                            DISTRICT OF UTAH
            Esmeraldo Rodriguez             Document
                                             Chapter: 7   Page 25 of 37                       CENTRAL DIVISION


Aaron Furniture                           Discover Financial Services      Kimberly Furniture
3495 West 3500 South                      12 Reads Way                     6006 39th Avenue
West Valley City, UT 84119                New Castle, DE 19720             Woodside, NY 11377



Builder Canyon Apartments                 Emergency Physicians Integrated Care
                                                                           Kimbrells
5517 Slate Canyon Drive                   333 North 300 West               460 N. Fayetteville St.
West Jordan, UT 84081                     Salt Lake City, UT 84103         Asheboro, NC 27203



Cash America Plaza Services               Enhanced Recovery Corporation    Knight Adjustment Bureau
110 Hammond Drive Suite 100               8014 Bayberry Road               5525 S. 900 E. Ste. 215
Atlanta, GA 30328                         Jacksonville, FL 32258           Salt Lake City, UT 84102



Check City                                Exodus Health Care               Kohls Department Store
2490 West 4700 South                      3336 Pioneer Parkway #201        P.O. Box 3115
Salt Lake City, UT 84123                  Salt Lake City, UT 84120         Milwaukee, WI 53201



Check N Go                                Express Recovery Services        Midland Funding
5443 S. Redwood Road, Suite D             3782 West 2340 South, Ste. B     2365 Northside Dr. Ste 300
Salt Lake City, UT 84123                  West Valley City, UT 84120       San Diego, CA 92108



Check Smart                               Express/Comenity Bank             Mountainland Collections
1842 S. 300 W.                            333 West Washington Street, Suite P.O.
                                                                             140 Box 1280
Salt Lake City, UT 84115                  Syracuse, NY 13202                American Fork, UT 84003-6280



ChexSystems                               Fingerhut, Web Bank              Mr. Money
7805 Hudson Road, Suite 100               6250 Ridgewood Road              4371 West 3500 South
Woodbury, MN 55125                        St. Cloud, MN 56303              West Valley City, UT       84120



Children's Place/Comenity Bank    Fortiva                                  Murray Finance
333 West Washington St. Suite 140 5 Concourse Parkway, Suite 300           4905 State Street
Syracuse, NY 13202                Atlanta, GA 30328                        Murray, UT 84107



Credit Collection Services                Granger Medical                  Portfolio Recovery
725 Canton Street                         3725 West 4100 South             120 Corporate Blvd.
Norwood MA 02062                          West Valley City, UT 84120       Norfolk, VA 23502



Credit One Bank                           Jordan Valley Medical Center     RC Willey
P.O. Box 98873                            West Valley Campus               P.O. Box 65320
Las Vegas, NV 89193-8873                  3460 S. Pioneer Parkway          Salt Lake City, UT      84165-0320
                                          West Valley City, Ut 84120
               Case 19-22231
 Debtor(s): Juan A Rodriguez
                                  Doc 1   Filed  04/03/19 Entered 04/03/19 16:27:20
                                           Case No:
                                                                                      Desc Main
                                                                                           DISTRICT OF UTAH
            Esmeraldo Rodriguez            Document
                                            Chapter: 7   Page 26 of 37                       CENTRAL DIVISION


Rocky Mountain Power
P.O. Box 26000
Portland, OR 97256



Smiths/Krogers
4065 S. Redwood Road
Salt Lake City, UT 84123



Stat MD
1784 Uinta Way E
Park City, UT 84098



Target National Bank
3701 Wayzata Blvd.
Minneappolis, MN 55416



Time Warner Cable




University Credit Union
P.O. Box 58025
Salt Lake City, UT 84158



Utah County Constable
40 N. 100 E.
Provo, UT 84606



Utah State Tax Commission
210 North 1950 West
Salt Lake City, UT 84134



Vasa Fitness
3491 West 3500 South
West Valley City, UT 84120



Victoria Secret/Comenity Bank
333 West Washington St. Suite 140
Syracuse, NY 13202
          Case 19-22231      Doc 1    Filed 04/03/19 Entered 04/03/19 16:27:20   Desc Main
                                       Document     Page 27 of 37

Aaron Furniture                      Discover Financial Services      Kimberly Furniture
3495 West 3500 South                 12 Reads Way                     6006 39th Avenue
West Valley City, UT 84119           New Castle, DE 19720             Woodside, NY 11377



Builder Canyon Apartments            Emergency Physicians             Kimbrells
5517 Slate Canyon Drive              Integrated Care                  460 N. Fayetteville St.
West Jordan, UT 84081                333 North 300 West               Asheboro, NC 27203
                                     Salt Lake City, UT 84103


Cash America Plaza Services          Enhanced Recovery Corporation    Knight Adjustment Bureau
110 Hammond Drive Suite 100          8014 Bayberry Road               5525 S. 900 E. Ste. 215
Atlanta, GA 30328                    Jacksonville, FL 32258           Salt Lake City, UT 84102



Check City                           Exodus Health Care               Kohls Department Store
2490 West 4700 South                 3336 Pioneer Parkway #201        P.O. Box 3115
Salt Lake City, UT 84123             Salt Lake City, UT 84120         Milwaukee, WI 53201



Check N Go                           Express Recovery Services        Midland Funding
5443 S. Redwood Road, Suite D        3782 West 2340 South, Ste. B     2365 Northside Dr. Ste 300
Salt Lake City, UT 84123             West Valley City, UT 84120       San Diego, CA 92108



Check Smart                          Express/Comenity Bank            Mountainland Collections
1842 S. 300 W.                       333 West Washington Street,      P.O. Box 1280
Salt Lake City, UT 84115             Suite 140                        American Fork, UT 84003-6280
                                     Syracuse, NY 13202


ChexSystems                          Fingerhut, Web Bank              Mr. Money
7805 Hudson Road, Suite 100          6250 Ridgewood Road              4371 West 3500 South
Woodbury, MN 55125                   St. Cloud, MN 56303              West Valley City, UT     84120



Children's Place/Comenity Bank       Fortiva                          Murray Finance
333 West Washington St. Suite        5 Concourse Parkway, Suite 300   4905 State Street
140                                  Atlanta, GA 30328                Murray, UT 84107
Syracuse, NY 13202


Credit Collection Services           Granger Medical                  Portfolio Recovery
725 Canton Street                    3725 West 4100 South             120 Corporate Blvd.
Norwood MA 02062                     West Valley City, UT 84120       Norfolk, VA 23502



Credit One Bank                      Jordan Valley Medical Center     RC Willey
P.O. Box 98873                       West Valley Campus               P.O. Box 65320
Las Vegas, NV 89193-8873             3460 S. Pioneer Parkway          Salt Lake City, UT     84165-0320
                                     West Valley City, Ut 84120
          Case 19-22231      Doc 1   Filed 04/03/19 Entered 04/03/19 16:27:20   Desc Main
                                      Document     Page 28 of 37

Rocky Mountain Power
P.O. Box 26000
Portland, OR 97256



Smiths/Krogers
4065 S. Redwood Road
Salt Lake City, UT 84123



Stat MD
1784 Uinta Way E
Park City, UT 84098



Target National Bank
3701 Wayzata Blvd.
Minneappolis, MN 55416



Time Warner Cable




University Credit Union
P.O. Box 58025
Salt Lake City, UT 84158



Utah County Constable
40 N. 100 E.
Provo, UT 84606



Utah State Tax Commission
210 North 1950 West
Salt Lake City, UT 84134



Vasa Fitness
3491 West 3500 South
West Valley City, UT 84120



Victoria Secret/Comenity Bank
333 West Washington St. Suite
140
Syracuse, NY 13202
             Case 19-22231            Doc 1      Filed 04/03/19 Entered 04/03/19 16:27:20   Desc Main
                                                  Document     Page 29 of 37
Roberto G. Culas, Bar No. 7045
Roberto G. Culas, Attorney at Law (7045)
3441 South Decker Lake Drive Suite 124
West Valley City, UT 84119
(801) 676-6553
Attorney for the Petitioner



                                UNITED STATES BANKRUPTCY COURT FOR THE
                                                       DISTRICT OF UTAH
                                                       CENTRAL DIVISION

In re:                                              Case No.:
Juan A Rodriguez                                          SSN: xxx-xx-7197
Esmeraldo Rodriguez                                       SSN: xxx-xx-8568
Debtor(s)
                                              Numbered Listing of Creditors
Address:
2660 South Melville Drive                           Chapter:   7
Magna, UT 84044



             Creditor name and mailing address                      Category of claim       Amount of claim
1.     Aaron Furniture                                             Unsecured Claim                            $350.00
       3495 West 3500 South
       West Valley City, UT 84119




2.     Builder Canyon Apartments                                   Unsecured Claim                            $500.00
       5517 Slate Canyon Drive
       West Jordan, UT 84081




3.     Cash America Plaza Services                                 Unsecured Claim                            $350.00
       110 Hammond Drive Suite 100
       Atlanta, GA 30328




4.     Check City                                                  Unsecured Claim                            $450.00
       2490 West 4700 South
       Salt Lake City, UT 84123




5.     Check N Go                                                  Unsecured Claim                            $525.00
       5443 S. Redwood Road, Suite D
       Salt Lake City, UT 84123




6.     Check Smart                                                 Unsecured Claim                            $450.00
       1842 S. 300 W.
       Salt Lake City, UT 84115
               Case 19-22231            Doc 1       Filed 04/03/19 Entered 04/03/19 16:27:20   Desc Main
                                                     Document     Page 30 of 37

 in re:    Juan A Rodriguez
                                                      Debtor                                     Case No. (if known)

                Creditor name and mailing address                   Category of claim          Amount of claim
7.        ChexSystems                                              Unsecured Claim                               $500.00
          7805 Hudson Road, Suite 100
          Woodbury, MN 55125




8.        Children's Place/Comenity Bank                           Unsecured Claim                               $350.00
          333 West Washington St. Suite 140
          Syracuse, NY 13202




9.        Credit Collection Services                               Unsecured Claim                                 $0.00
          725 Canton Street
          Norwood MA 02062




10.       Credit One Bank                                          Unsecured Claim                               $800.00
          P.O. Box 98873
          Las Vegas, NV 89193-8873




11.       Discover Financial Services                              Unsecured Claim                           $1,200.00
          12 Reads Way
          New Castle, DE 19720




12.       Emergency Physicians Integrated Care                     Unsecured Claim                               $600.00
          333 North 300 West
          Salt Lake City, UT 84103




13.       Enhanced Recovery Corporation                            Unsecured Claim                               $630.00
          8014 Bayberry Road
          Jacksonville, FL 32258




14.       Exodus Health Care                                       Unsecured Claim                               $250.00
          3336 Pioneer Parkway #201
          Salt Lake City, UT 84120




15.       Express Recovery Services                                Unsecured Claim                               $340.00
          3782 West 2340 South, Ste. B
          West Valley City, UT 84120




                                                                                                      Page 2
               Case 19-22231             Doc 1      Filed 04/03/19 Entered 04/03/19 16:27:20   Desc Main
                                                     Document     Page 31 of 37

 in re:    Juan A Rodriguez
                                                      Debtor                                     Case No. (if known)

                Creditor name and mailing address                   Category of claim          Amount of claim
16.       Express/Comenity Bank                                    Unsecured Claim                               $450.00
          333 West Washington Street, Suite 140
          Syracuse, NY 13202




17.       Fingerhut, Web Bank                                      Unsecured Claim                               $375.00
          6250 Ridgewood Road
          St. Cloud, MN 56303




18.       Fortiva                                                  Unsecured Claim                               $525.00
          5 Concourse Parkway, Suite 300
          Atlanta, GA 30328




19.       Granger Medical                                          Unsecured Claim                               $475.00
          3725 West 4100 South
          West Valley City, UT 84120




20.       Jordan Valley Medical Center                             Unsecured Claim                               $475.00
          West Valley Campus
          3460 S. Pioneer Parkway
          West Valley City, Ut 84120



21.       Kimberly Furniture                                       Unsecured Claim                               $200.00
          6006 39th Avenue
          Woodside, NY 11377




22.       Kimbrells                                                Unsecured Claim                               $900.00
          460 N. Fayetteville St.
          Asheboro, NC 27203




23.       Knight Adjustment Bureau                                 Unsecured Claim                           $1,300.00
          5525 S. 900 E. Ste. 215
          Salt Lake City, UT 84102




24.       Kohls Department Store                                   Unsecured Claim                               $450.00
          P.O. Box 3115
          Milwaukee, WI 53201
          xxxxxxxx2603




                                                                                                      Page 3
               Case 19-22231           Doc 1       Filed 04/03/19 Entered 04/03/19 16:27:20   Desc Main
                                                    Document     Page 32 of 37

 in re:    Juan A Rodriguez
                                                     Debtor                                     Case No. (if known)

               Creditor name and mailing address                   Category of claim          Amount of claim
25.       Midland Funding                                         Unsecured Claim                               $670.00
          2365 Northside Dr. Ste 300
          San Diego, CA 92108




26.       Mountainland Collections                                Unsecured Claim                               $340.00
          P.O. Box 1280
          American Fork, UT 84003-6280




27.       Mr. Money                                               Unsecured Claim                               $300.00
          4371 West 3500 South
          West Valley City, UT 84120




28.       Murray Finance                                          Unsecured Claim                               $430.00
          4905 State Street
          Murray, UT 84107




29.       Portfolio Recovery                                      Unsecured Claim                               $630.00
          120 Corporate Blvd.
          Norfolk, VA 23502




30.       RC Willey                                               Unsecured Claim                               $520.00
          P.O. Box 65320
          Salt Lake City, UT 84165-0320




31.       Rocky Mountain Power                                    Unsecured Claim                               $320.00
          P.O. Box 26000
          Portland, OR 97256




32.       Smiths/Krogers                                          Unsecured Claim                               $719.00
          4065 S. Redwood Road
          Salt Lake City, UT 84123




33.       Stat MD                                                 Unsecured Claim                               $465.00
          1784 Uinta Way E
          Park City, UT 84098




                                                                                                     Page 4
               Case 19-22231           Doc 1       Filed 04/03/19 Entered 04/03/19 16:27:20   Desc Main
                                                    Document     Page 33 of 37

 in re:    Juan A Rodriguez
                                                     Debtor                                     Case No. (if known)

               Creditor name and mailing address                    Category of claim         Amount of claim
34.       Target National Bank                                    Unsecured Claim                               $450.00
          3701 Wayzata Blvd.
          Minneappolis, MN 55416




35.       Time Warner Cable                                       Unsecured Claim                               $300.00




36.       University Credit Union                                 Unsecured Claim                               $650.00
          P.O. Box 58025
          Salt Lake City, UT 84158




37.       Utah County Constable                                   Unsecured Claim                                 $0.00
          40 N. 100 E.
          Provo, UT 84606




38.       Utah State Tax Commission                               Priority Claim                                $400.00
          210 North 1950 West
          Salt Lake City, UT 84134




39.       Vasa Fitness                                            Unsecured Claim                           $1,200.00
          3491 West 3500 South
          West Valley City, UT 84120




40.       Victoria Secret/Comenity Bank                           Unsecured Claim                               $543.00
          333 West Washington St. Suite 140
          Syracuse, NY 13202




                                                                                                     Page 5
            Case 19-22231            Doc 1        Filed 04/03/19 Entered 04/03/19 16:27:20                          Desc Main
                                                   Document     Page 34 of 37

in re:   Juan A Rodriguez
                                                      Debtor                                                            Case No. (if known)

 (The penalty for making a false statement or concealing property is a fine of up to $500,000 or imprisonment for up to 5 years or both.
 18 U.S.C. secs. 152 and 3571.)
                                                            DECLARATION
 I, Juan A Rodriguez                                                                                                                    ,
 named as debtor in this case, declare under penalty of perjury that I have read the foregoing Numbered Listing of Creditors,
                 6
 consisting of ______  sheets (including this declaration), and that it is true and correct to the best of my information and belief.


     Debtor: /s/ Juan A Rodriguez                                                   Date: 4/3/2019
            Juan A Rodriguez



    Spouse: /s/ Esmeraldo Rodriguez                                                 Date: 4/3/2019
            Esmeraldo Rodriguez




                                                                                                                             Page 6
            Case 19-22231         Doc 1      Filed 04/03/19 Entered 04/03/19 16:27:20                  Desc Main
                                              Document     Page 35 of 37

                                      UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF UTAH
                                              CENTRAL DIVISION

  IN RE:   Juan A Rodriguez                                                      CASE NO.
           Esmeraldo Rodriguez
                                                                                CHAPTER     7

                                             CERTIFICATE OF SERVICE


I, the undersigned, hereby certify that on April 3, 2019, a copy of the attached Chapter 13 Plan, with any attachments, was
served on each party in interest listed below, by placing each copy in an envelope properly addressed, postage fully prepaid
in compliance with Local Rules.

Date:      4/3/2019                                            /s/ Roberto G. Culas
                                                               Roberto G. Culas
                                                               Attorney for the Debtor(s)


Aaron Furniture                               Check Smart                                   Discover Financial Services
3495 West 3500 South                          1842 S. 300 W.                                12 Reads Way
West Valley City, UT 84119                    Salt Lake City, UT 84115                      New Castle, DE 19720




Builder Canyon Apartments                     ChexSystems                                   Emergency Physicians Integrated Care
5517 Slate Canyon Drive                       7805 Hudson Road, Suite 100                   333 North 300 West
West Jordan, UT 84081                         Woodbury, MN 55125                            Salt Lake City, UT 84103




Cash America Plaza Services                   Children's Place/Comenity Bank                Enhanced Recovery Corporation
110 Hammond Drive Suite 100                   333 West Washington St. Suite 140             8014 Bayberry Road
Atlanta, GA 30328                             Syracuse, NY 13202                            Jacksonville, FL 32258




Check City                                    Credit Collection Services                    Exodus Health Care
2490 West 4700 South                          725 Canton Street                             3336 Pioneer Parkway #201
Salt Lake City, UT 84123                      Norwood MA 02062                              Salt Lake City, UT 84120




Check N Go                                    Credit One Bank                               Express Recovery Services
5443 S. Redwood Road, Suite D                 P.O. Box 98873                                3782 West 2340 South, Ste. B
Salt Lake City, UT 84123                      Las Vegas, NV 89193-8873                      West Valley City, UT 84120
           Case 19-22231         Doc 1   Filed 04/03/19 Entered 04/03/19 16:27:20             Desc Main
                                          Document     Page 36 of 37

                                   UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF UTAH
                                           CENTRAL DIVISION

  IN RE:   Juan A Rodriguez                                             CASE NO.
           Esmeraldo Rodriguez
                                                                        CHAPTER    7

                                         CERTIFICATE OF SERVICE
                                             (Continuation Sheet #1)

Express/Comenity Bank                    Kimbrells                                 Portfolio Recovery
333 West Washington Street, Suite 140    460 N. Fayetteville St.                   120 Corporate Blvd.
Syracuse, NY 13202                       Asheboro, NC 27203                        Norfolk, VA 23502




Fingerhut, Web Bank                      Knight Adjustment Bureau                  RC Willey
6250 Ridgewood Road                      5525 S. 900 E. Ste. 215                   P.O. Box 65320
St. Cloud, MN 56303                      Salt Lake City, UT 84102                  Salt Lake City, UT 84165-0320




Fortiva                                  Kohls Department Store                    Rocky Mountain Power
5 Concourse Parkway, Suite 300           xxxxxxxx2603                              P.O. Box 26000
Atlanta, GA 30328                        P.O. Box 3115                             Portland, OR 97256
                                         Milwaukee, WI 53201



Granger Medical                          Midland Funding                           Smiths/Krogers
3725 West 4100 South                     2365 Northside Dr. Ste 300                4065 S. Redwood Road
West Valley City, UT 84120               San Diego, CA 92108                       Salt Lake City, UT 84123




Jordan Valley Medical Center             Mountainland Collections                  Stat MD
West Valley Campus                       P.O. Box 1280                             1784 Uinta Way E
3460 S. Pioneer Parkway                  American Fork, UT 84003-6280              Park City, UT 84098
West Valley City, Ut 84120



Juan A Rodriguez                         Mr. Money                                 Target National Bank
2660 South Melville Drive                4371 West 3500 South                      3701 Wayzata Blvd.
Magna, UT 84044                          West Valley City, UT 84120                Minneappolis, MN 55416




Kimberly Furniture                       Murray Finance                            Time Warner Cable
6006 39th Avenue                         4905 State Street
Woodside, NY 11377                       Murray, UT 84107
           Case 19-22231         Doc 1   Filed 04/03/19 Entered 04/03/19 16:27:20    Desc Main
                                          Document     Page 37 of 37

                                    UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF UTAH
                                            CENTRAL DIVISION

  IN RE:   Juan A Rodriguez                                           CASE NO.
           Esmeraldo Rodriguez
                                                                      CHAPTER    7

                                         CERTIFICATE OF SERVICE
                                            (Continuation Sheet #2)

University Credit Union
P.O. Box 58025
Salt Lake City, UT 84158




Utah County Constable
40 N. 100 E.
Provo, UT 84606




Utah State Tax Commission
210 North 1950 West
Salt Lake City, UT 84134




Vasa Fitness
3491 West 3500 South
West Valley City, UT 84120




Victoria Secret/Comenity Bank
333 West Washington St. Suite 140
Syracuse, NY 13202
